Green, J.
delivered the opinion of the court,
A decree has been pronounced at the present term, in this case, affirming a decree of the chancery court made in favor of the complainant against the defendant for $259 20. The counsel for the complainant moved the court for a further decree of twelve and a half per cent, per annum on the said sum, since the rendition of the decree in the court below. *370We do not think the act of 1823, c 54, which is relied on . , . . ,. . . , T ~ sustain this motion, applies to suits in chancery. In uie secou(j sect¡on it speaks of actions of debt on bonds for the payment of money, bills single, bills of exchange, promissory notes, &c.; and throughout the second and third sections-the words judgment, writ of error, and appeals in the nature of writs of error, are used, all applying peculiarly, and some of them exclusively to proceedings in courts of law, and we think show the intention of the act to be for the regulation of proceedings at law only.
It may also be observed that the policy of the act does not apply to suits in equity. The twelve and a half per cent, is in the nature of a penalty upon the party, who appeals merely for delay. This is rarely the case in chancery causes. There is almost always some dispute, and it is not the policy of the law to discourage appeals in such cases. Although no case in which this court has given a construction to the act under consideration is reported; yet the view here taken has governed the practice of the court ever since the passage of the act.
The court therefore refuse to allow the twelve and a half per cent, per annum asked for, but direct that interest be calculated on the decree below at the rate of six per cent, per' annum, and be allowed the complainant in addition to the principal sum hereinbefore decreed.
Decree affirmed.